DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 5/16/22 is acknowledged.  The traversal is on the ground(s) that the apparatus cannot perform a materially different process.  This is not found persuasive because the apparatus can be used to attach a composite non-reinforced layer to a paper film layer which is materially different to the method claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12 and 22-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, non-transitory medium and system, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/22.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 36, 39, 42 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Borghini-Lilli (US 2012/0100343).
	Regarding claim 1, Borghini-Lilli teaches a method for fabricating a composite part (figure 25 #300), the method comprising: forming a skin panel preform comprising fiber reinforced material (paragraph 20); disposing rigid end caps (370) at the skin panel preform (350) at end locations of stringer preforms that will be placed at the skin panel preform; locating the stringer preforms at the skin panel preform via the rigid end caps; and anchoring the stringer preforms to the skin panel preform (paragraph 60).

	Regarding claims 3-6, Borghini-Lilli teaches that the end caps are bonded to the skin and stringer (paragraph 60, figures 23-25).

	Regarding claim 7, Borghini-Lilli teaches that the components are cured together (paragraph 60).

	Regarding claims 8-9, Borghini-Lilli teaches that the skin panel and stringer can be made of carbon fiber polymers (paragraph 20).

	Regarding claim 10, Borghini-Lilli teaches that the stringer abuts the end cap (figures 23-25).

	Regarding claim 11, Borghini-Lilli teaches that the product can be used in an aircraft (abstract).
 
	Regarding claim 36, Borghini-Lilli teaches that the stringer and skin preforms are placed so therefore they are aligned with the each other and the end caps.

	Regarding claim 39, Borghini-Lilli teaches that the end caps overlap the skin/stringers (figures 23-25).

	Regarding claim 42, Borghini-Lilli teaches that the panels can be placed in an autoclave (paragraph 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghini-Lilli (US 2012/0100343) in view of Griess (US 8652606).
Regarding claim 2, Borghini-Lilli teaches that the end cap is laid over the skin preform using a vacuum pad (paragraph 60).
Borghini-Lilli does not teach that the components are bonded with a vacuum bag.
Griess teaches that components are bonded with a vacuum bag (column 5 lines 42-55).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the Borghini-Lilli such that components are bonded with a vacuum bag as taught by Griess as doing such would compact and consolidate the components (column 5 lines 42-55). It is further noted that it would have been obvious to one of ordinary skill in the art to use a vacuum bagging process to any components that were desired to be consolidated as this is a duplication/rearrangement of parts/steps and would not produce any new or unexpected results.

Regarding claim 41, the teachings of Borghini-Lilli are disclosed above.
Borghini-Lilli does not teach an adhesive between the components.
Griess teaches an adhesive is placed between the components (column 1 lines 45-65).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Borghini-Lilli such that an adhesive is placed between the components as taught by Griess as doing such help bond the component layer together (column 1 lines 45-65). It would have been obvious to one of ordinary skill in the art to place an adhesive anywhere it was desired to bond layer together. This is a duplication/rearrangement of parts and would not produce any new or unexpected results.


Claim(s) 37-38, 40, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghini-Lilli (US 2012/0100343).
Regarding claims 37-38, the teachings of Borghini-Lilli are disclosed above.
It would have been obvious to one of ordinary skill in the art to use a computer to properly place and align the components to ensure the correct completion of the product. This would include a machine to place the components (PNP machine) and a computer (NC program). This would increase efficiency and decrease cost.

Regarding claim 40, it would have been obvious to one of ordinary skill in the art to transfer the components on top of each other (as seen in figures 23-25) since they are seen to be placed together. This would have been obvious to be done in a mechanized system.

Regarding claim 43-44, it would have been obvious to bond the components together in any pattern that was desired by the user. This is a change of size/shape and would not produce any new or unexpected results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748